Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In independent claim 1, the limitation “a queue controller configured to queue the commands in order of similar operation times” is not enabled by the disclosure.
The disclosure does not disclose queuing the commands based on the operation times.  According to the specification, the queuing of the commands is based on information in the operation table.  The operation table stores operation information on the operation (read/write/erase) , which may include information of the operating methods of the operation, 
Independent claim 5 is rejected for the same reason as claim 1.
Dependent claims 2-4, 6-13 are rejected for incorporating the error of the parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowles et al (US20190163651, “Kowles”).
 As to claim 1:
Kowles teaches a memory controller comprising: 

a queue controller configured to queue the commands in order of similar operation times (sorting engine 118 queue commands based on timing/delay of data access, performance/efficiency; 0033-0034, 0040-0042, 0050, 0055). 
As to claim 2:
Kowles teaches the queue controller matches commands to be executed simultaneously among the commands; and queues the matched commands in the order of the similar operation times (queue commands based on timing/delay of data access, performance/efficiency; 0033-0034, 0040-0042, 0050, 0055; perform simultaneous operation to storage media; 0020, 0029). 
As to claim 3:
Kowles teaches the queue controller: stores operation information for operations performed in a memory device; and queues the commands, based on the operation information (stores command cost indicators or command settings and queue commands based on these information; 0018-0019, 0025, 0043, 0056). 
As to claim 4:
Kowles teaches the queue controller queues the commands in order for operations having similar operation end times to be simultaneously performed, based on the operation information (commands in the command queue may be selected for execution in an order that is based on various performance-efficiency considerations such as mitigation of total seek time and/or maximization of write throughput, allows different portions of each command to be executed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US20180335942) in view of Kowles et al (US20190163651, “Kowles”).
As to claim 5:
Yeh teaches a memory system comprising: a memory device including a plurality of planes (memory module having a plurality of planes; 0008-0011).  Yeh teaches a memory controller (memory control circuit; 0008-0011, 0036-0039) configured to, when a request is received from a host, generate commands to be performed in the planes (in response to host, generate commands to access different memory planes; 0004, 0008, 0038, 0054, 0058, 0070, 0078; and queue the commands for operations based on specified rule to be simultaneously performed in the planes; 0075, 0078, 0079, 0095). 
Yeh does not specifically indicate queuing the commands based on operation times.  It is known in the art to queue commands for operation based on operation time to get maximum command execution performance, minimizing delays.  
Kowles teaches queuing commands in order based on the operation information, such as timing/delay of data access and performance/efficiency (queue commands in the command 
It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use Kowles’ teaching of queuing commands based on operation time information, in the invention of Yeh, to get maximize command execution performance-efficiency and reduce access delay.
As to claim 6:
Yeh teaches the memory device performs a program, read or erase operation of the planes in response to the commands transmitted from the memory controller (read/write/erase operations to planes; 0050, 0057, 0008-0011). 
As to claim 7:
Yeh teaches the request received from the host is a read operation, the memory controller queues the commands in order for the planes to perform the same operation (queue read operation; 0004-0011, 0038, to perform parallel reads to planes; 0008, 0010, 0046). 
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All other rejections must be overcomed before the claims can be allowed.
As to claim 8, the prior art teaches performing simultaneous access to the planes but does not suggest the memory controller of claim 7: queues the commands in order for the planes to simultaneously perform LSB read operations; queues the commands in order for the planes simultaneously to perform CSB read operations; and queues the commands in order for the planes simultaneously to perform MSB read operations.
Claims 9-13 are also allowable for incorporating the limitations of claim 8, and further limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THAN NGUYEN/Primary Examiner, Art Unit 2138